FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FANG HUA,                                         No. 07-74526

               Petitioner,                        Agency No. A098-356-839

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Fang Hua, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v.

Holder, 559 F.3d 1096, 1102 (9th Cir. 2009), and we grant and remand the petition

for review.

      Hua testified she feared persecution because she sheltered two North Korean

refugees in her home. The IJ found that Hua feared prosecution and not

persecution. The BIA, affirming the IJ, concluded Hua had not established a well-

founded fear of persecution on a protected ground. The agency, however, did not

have the benefit of our intervening decision in Li, 559 F.3d at 1099, in which the

court concluded substantial evidence did not support the BIA’s finding that the

petitioner was a mere criminal subject to prosecution when the petitioner violated

no Chinese law, but instead came to the aid of refugees in defiance of China's

unofficial policy of discouraging aid to refugees.

      Accordingly, we remand to the BIA for further proceedings in light of this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     07-74526